In Prohibition. This cause originated in this court on the filing of a complaint for a writ of prohibition. Upon consideration of the city of Cincinnati’s motion for stay of trial court proceedings or temporary restraining order,
IT IS ORDERED by the court that the motion for stay or temporary restraining order be, and hereby is, denied.
IT IS FURTHER ORDERED by. the court that this cause be, and hereby is, dismissed.
Moyer, C.J., Resnick, Pfeifer, Cook and Lundberg Stratton, JJ., concur.
F.E. Sweeney, J., would only deny the motion.
Douglas, J., dissents and would grant an alternative writ.